United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sunnyvale, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant pro se
Office of Solicitor, for the Director

Docket No. 10-553
Issued: February 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 23, 2009 appellant filed a timely appeal of the January 15 and
November 27, 2009 nonmerit decisions of the Office of Workers’ Compensation Programs.
Because more than one year elapsed from the last merit decision dated August 31, 2001 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of this case pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s requests for reconsideration
because they were untimely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On September 30, 1994 appellant, then a 30-year-old letter carrier, filed an occupational
disease claim, alleging bilateral foot conditions caused by his job. The Office accepted his claim
for bilateral foot tenosynovitis, bilateral tarsal tunnel syndrome and related surgery and bilateral
medial nerve impingement. Appellant filed a claim for disability beginning November 12, 1995.

By decision dated December 15, 1995, the Office denied his claim on the grounds that
the medical evidence established that he was able to work eight hours a day as of
November 12, 1995. By decision dated January 22, 1997, an Office hearing representative
affirmed the December 15, 1995 decision.
Appellant resigned from his job effective November 17, 1997. In an August 31, 2001
merit decision, the Office denied his claim for disability beginning November 12, 1995. By
decision dated June 27, 2002, it denied appellant’s request for reconsideration.
On
September 25, 2003, July 12, 2004 and March 10, 2006 the Office denied appellant’s
reconsideration requests as untimely and lacking clear evidence of error in the merit decision of
August 31, 2001.
On October 13, 2008 appellant requested reconsideration and submitted 289 pages of
medical and factual documents. The evidence submitted included a May 26, 2006 report from
Dr. Kenneth G. Venos, a Board-certified orthopedic surgeon, who reviewed the medical history
and provided findings on physical examination. Dr. Venos diagnosed bilateral flexor hallucis
tenosynovitis, flexible pes planus with heel valgus and status post tarsal tunnel release without
evidence of neurologic residue. In reports dated July 26, 2006 and October 6 and November 10,
2008, Dr. Steven N. Klein, a Board-certified podiatrist, reviewed the medical history and
provided findings on physical examination. He diagnosed status post bilateral tarsal tunnel
release, chronic mild bilateral Achilles tendinitis, flexible pes planovalgus, bilateral flexor
hallucis longus stenosing tenosynovitis and chronic plantar fasciitis.
On January 15, 2009 the Office denied appellant’s reconsideration request on the grounds
that it was not filed within one year of the August 31, 2001 merit decision and failed to show
clear evidence of error.
On August 25, 2009 appellant requested reconsideration. He argued that the employing
establishment’s October 4, 1995 job offer should be revised to include an adjustable stool and a
pushcart. Appellant contended that the position was not in accordance with his medical
restrictions. In an August 24, 2009 report, Dr. Klein provided findings on physical examination
and diagnosed improved bilateral Achilles tendinitis, tarsal tunnel syndrome and chronic plantar
fasciitis. He also submitted an October 14, 2008 report of a left ankle magnetic resonance
imaging (MRI) scan.
By decision dated November 27, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the request was untimely and failed to establish clear
evidence of error in the merit decision of August 31, 2001.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
Office decision for which review is sought. The Office will consider an untimely application
only if the application demonstrates clear evidence on the part of the Office in its most recent

2

merit decision. The application must establish, on its face, that such decision was erroneous.1
To establish clear evidence of error, a claimant must submit evidence relevant to the issue which
was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.2
ANALYSIS
The merits of appellant’s case are not before the Board. His requests for reconsideration
were dated October 13, 2008 and August 25, 2009, more than one year after the Office’s most
recent merit decision dated August 31, 2001 and, therefore, were not timely. The issue to be
determined is whether appellant established clear evidence of error in the Office’s August 31,
2001 decision.
The Office’s merit decision on August 31, 2001 denied appellant’s claim on the grounds
that the medical evidence established that he was able to work eight hours a day as of
November 12, 1995.
On October 13, 2008 and August 25, 2009 appellant requested
reconsideration and submitted medical and factual evidence. The issue in this case is medical in
nature, whether he was disabled on and after November 12, 1995 causally related to his accepted
bilateral foot conditions. In the May 26, 2006 report, Dr. Venos reviewed the medical history
and provided findings on physical examination. He diagnosed bilateral flexor hallucis
tenosynovitis, flexible pes planus with heel valgus and status post tarsal tunnel release without
evidence of neurologic residue. In reports dated July 26, 2006, October 6 to November 10, 2008
and August 24, 2009, Dr. Klein reviewed the medical history and provided findings on physical
examination. He diagnosed status post bilateral tarsal tunnel release, chronic mild bilateral
Achilles tendinitis, flexible pes planovalgus, bilateral flexor hallucis longus stenosing
tenosynovitis, chronic plantar fasciitis and tarsal tunnel syndrome. Dr. Venos and Dr. Klein did
not address the underlying issue in this case, whether appellant was able to work for eight hours
a day as of November 12, 1995. Their reports do not raise a substantial question as to the
correctness of the Office’s August 31, 2001 merit decision or establish clear evidence of error.
Appellant argued that the employing establishment’s October 4, 1995 job offer should be
revised to include an adjustable stool and a pushcart. He alleged that the offered position was
not in accordance with his medical restrictions. As noted, the issue in the case is medical.
Appellant’s arguments are not medical evidence addressing the issue of whether he was able to
work eight hours a day as of November 12, 1995. His contentions are not probative on the issue
in this case and does not show clear evidence of error in the August 31, 2001 merit decision.
Because appellant’s untimely requests for reconsideration did not demonstrate clear
evidence of error in the August 31, 2001 merit decision, the Office properly denied his
reconsideration requests.
On appeal, appellant argues that the position he was offered on October 4, 1995 was not
consistent with his medical restrictions. As noted, the issue in this case is whether the medical
1

20 C.F.R. § 10.607.

2

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004).

3

evidence established that he was able to work eight hours a day as of November 12, 1995.
Appellant’s lay opinion that the offered job was not in accordance with his work restrictions is
not probative. He failed to raise a substantial question as to the correctness of the Office’s
August 31, 2009 merit decision or establish clear evidence of error. The Office properly denied
appellant’s reconsideration requests in its January 15 and November 27, 2009 decisions.
CONCLUSION
The Board finds that the Office properly denied appellant’s requests for reconsideration
on the grounds that they were untimely and failed to demonstrate clear evidence of error in the
August 31, 2001 merit decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 27 and January 15, 2009 are affirmed.
Issued: February 22, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

